Citation Nr: 0712471	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  00-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to December 
1945 and from September 1948 to October 1967.  The appellant 
is the deceased veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a Travel Board in August 2002 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The appellant's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2004).

In July 2005, the Board denied the appellant's claim.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
February 2007 order, granted the parties' joint motion for 
remand, vacating the Board's decision and remanding the case 
for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a February 2007 Order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the joint motion, 
the parties agreed that certain records were not requested 
from the NPRC that may be relevant to the appellant's claim.  
Specifically, the parties agree that VA did not adequately 
assist the appellant in obtaining post-service medical 
records from Keesler Air Force Base Medical Center dated 
from 1967 through 1980.  The parties agreed that, on remand, 
VA should attempt to provide all post-service medical 
records at all facilities identified by the appellant.

Based on the foregoing, and consistent with the Court's 
February 2007 Order, the Board finds that this matter should 
be remanded in order that the RO may comply with the Court's 
remand instructions.  In this regard, the Board notes that 
the appellant has identified dates and locations where the 
veteran was located between 1967 and 1980.  These include 
Fort Monmouth, New Jersey, from 1967 to 1970 and from 1973 to 
1977, Quonset Point, Rhode Island, from 1970 to 1973, and 
Keesler, Mississippi, from 1977 to 1980.  On remand, 
therefore, the RO should attempt to ascertain from the 
appellant where the veteran was treated at these locations 
and, if possible, obtain any additional medical records 
relevant to the claim.  The RO should also request from the 
NPRC all post-service medical records originating from the 
Keesler AFB Medical Center.  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case applies here 
as well.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate her claim, but was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the appellant should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the appellant 
and request that she identify all VA 
and non-VA health care providers, other 
than those already associated with the 
claims folder that treated the veteran 
between 1967 and 1980.  This should 
include the names and addresses of 
facilities and providers located in 
Fort Monmouth, New Jersey, from 1967 to 
1970 and from 1973 to 1977, Quonset 
Point, Rhode Island, from 1970 to 1973, 
and Keesler, Mississippi, from 1977 to 
1980 that treated the veteran.  In 
addition, the RO should contact any 
military and VA medical facilities 
located in or around Fort Monmouth, New 
Jersey, Quonset Point, Rhode Island, 
and Keesler, Mississippi (besides that 
Keesler AFB Medical Center), and 
request any post-service records 
related to the veteran dated from 1967 
to 1980.  Finally, the RO should 
directly contact the NPRC and request 
all post-service records that 
originated from Keesler AFB Medical 
Center, or other relevant military 
facilities located in or around Fort 
Monmouth, New Jersey, Quonset Point, 
Rhode Island, and Keesler, Mississippi, 
dated from 1967 to 1980.  

The aid of the appellant in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the appellant should 
be informed in writing.  

3.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
the RO should again review the 
appellant's claim.  If any determination 
remains adverse, the appellant must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




